Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-15-00129-CV

                        IN RE Armando HERNANDEZ and Nancy Hernandez

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

Delivered and Filed: March 18, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 10, 2015, relators Armando Hernandez and Nancy Hernandez filed a petition

for writ of mandamus and emergency motion for temporary relief pending a ruling on the

mandamus petition. The court has considered the petition for writ of mandamus and is of the

opinion that relators are not entitled to the relief sought. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(a)(1), (4) (West 2015) (authorizing interlocutory appeal from orders appointing a receiver

and granting temporary injunction). Accordingly, the petition for writ of mandamus and the

emergency motion for temporary relief are denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2014-CI-17077, styled Armando Hernandez and Nancy Hernandez v. Mario
Saldivar, Fernando Saldivar, Jorge Calderon, and Jorge Saldivar, pending in the 150th Judicial District Court, Bexar
County, Texas, the Honorable Barbara Hanson Nellermoe presiding.